Title: To George Washington from Brigadier General Anthony Wayne, 19 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Heights of Haverstraw [N.Y.] 19th Octr 1779
        
        I was honored with your favor of the 17th last Evening & had a Similar acct out from Stoney Point the day preceeding & took measures accordingly—but have not as yet been able to discover any Alteration in the Garrison or Shiping.
        Yours of the 18th this moment came to hand—I shall set the troops to work at the Gabions & facines the moment the bill Hooks arrive, & in the Interim will be preparing the pickets.
        from Marching & Counter marching both Officers & men are nearly barefoot—I have sent frequently to the Clothier Generals Store for a Supply of this Essential Article without Effect—will your Excellency be so Obliging as to Issue an Order for Mr Woodbridge the A.Q.M. to receive fifteen Hunderd pair of Shoes for the men of this Corps—or as many as can be procured which shall be equally Distributed among the most needy—and proper Returns & vouchers transmitted to the Respective Regimental paymasters.
        Inclosed is a Requisition which, I was almost Induced to Comply with—(without asking leave)—from the Distressed Condition of these & other Gentlemen of the Corps whose frequent & necessary Marches over this Un⟨even⟩ Ground—renders this or some Other Effectual mode—Absolutely necessary to make their Situation tolerable. I am your Excellency’s Most Obt & much obliged Hume Sert
        
          Anty Wayne
        
      